DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on June 11, 2021 in which claims 1-18 are presented for examination; and, a Terminal Disclaimer was filed. 

Allowable Subject Matter
Claims 1-18 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to systems and methods for mobile communication platforms. Particularly, to a method for distributing contextual information over a network to a remote subscriber computer. The closest prior art of record disclose similar methodology. However, the closest prior art of record failed to show “distributing contextual information comprising: receiving by a transmission server a remote subscriber's contextual information over a network; configuring by the transmission server a configurable viewer application to include the remote subscriber's contextual information, wherein configuring the configurable viewer application includes configuring an interactive graphical user interface included in the configurable viewer application to automatically display the remote subscriber's contextual information; generating a first encoded short uniform resource locator (URL) that directs a remote subscriber to download the configurable viewer application, the configurable viewer application uniquely tailored to the remote subscriber: and sending, in a message to a first user's device of the remote subscriber, the first encoded short URL for downloading the configurable viewer application on the remote subscriber's device, wherein activation by the first user remote subscriber of the first encoded short URL directs to a download the configurable viewer application on the first user's device, wherein, once installed, launching the configurable viewer application causes the remote subscriber's contextual information to be displayed automatically on the interactive graphical user interface on the first user's device.” These claims features being present in the independent claims 1, 7, 13 and in conjunction with all the other claimed limitations render claims 1, 7 and 13 allowable over the prior art of record.

As per claims 2-6, 8-12 and 14-18, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 7 and 13. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







June 21, 2021